Campbell, J.,
delivered the opinion of the court.
This record does not contain any evidence on which to impute to the appellant complicity in a scheme to defraud creditors, and therein this case differs materially from Hilliard v. Cagle, 46 Miss. 309, where the creditors were held to have participated with the debtor in a scheme of fraud which rendered void the deed of trust they had obtained, and withheld from record by agreement, both as to existing and subsequent creditors of the debtor. On that ground the deed of trust was held void. There is nothing in the conduct of the appellant, as disclosed by the record, inconsistent with the utmost good faith on her part. She bought and paid for the property, and trusted her husband and son, wherein she did as wives and mothers usually do. She .did not have her deed recorded until the day before the attachments were levied, but that was time enough, if she was not a participant in a fraudulent scheme, and we fail to see that she was. Failure to file a deed for record may, like any other pertinent fact, be a circumstance in making up a conclusion as to the presence or absence of fraud, but all there is in it per se is the risk of a supervening right to or lien on the land.

Decree reversed and bill dismissed at the cost of the appellees in both courts.